Citation Nr: 1129946	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $76,730.00.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A March 2009 decision by the Committee on Waivers and Compromises denied the Veteran's request for waiver of recovery of an overpayment of pension benefits in the amount of $76,730.00.  The denial was based in part on a financial status report (VA Form 5655) prepared by the Veteran in September 2008.  A Statement of the Case was issued in October 2009 in response to a notice of disagreement filed by the Veteran.  In January 2010, the Veteran filed a Substantive Appeal (VA Form 9) and included an updated financial status report (VA Form 5655).  No Supplemental Statement of the Case was issued in response to the new financial report, and the record does not otherwise reflect an acknowledgment of this evidence.  Rather, a notice of certification of appeal to the Board was mailed to the Veteran in April 2010.  

Evidence received by the RO prior to the transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) is to be referred to the appropriate rating or authorization activity for review and disposition.  38 C.F.R. § 19.37(a) (2010).  If the Statement of the Case and any prior Supplemental Statements of the Case were prepared before the receipt of the additional evidence, a Supplemental Statement of the Case will be furnished to the appellant and his or her representative as provided in § 19.31 of this part, unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case or a prior Supplemental Statement of the Case or the additional evidence is not relevant to the issue, or issues, on appeal.  Id. 

The January 2010 updated financial status report is relevant to the Veteran's waiver request.  As no Supplemental Statement of the Case has been issued and the Board may not otherwise consider the evidence in the first instance through solicitation of a waiver of RO review by the Veteran, a remand is necessary to correct the due process error.

In addition, the Veteran's notice of disagreement, which was received by the RO on July 7, 2009 according to the Statement of the Case, should be associated with the claims file if available. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's July 2009 notice of disagreement with the claims file if available. 

2.  Review the January 2010 financial status report (VA Form 5655).  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


